                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


JOHN PRICE,
Individually and for others similarly situated,

               Plaintiff,

vs.                                                          Case No. 2:20-cv-00316-KWR-GJF

DEVON ENERGY CORPORATION,

               Defendant.


      ORDER GRANTING MOTION TO APPROVE SETTLEMENT AGREEMENT,
      REASONABLE ATTORNEYS’ FEES, AND PLAINTIFF’S SERVICE AWARD

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Approve FLSA

Settlement, Attorneys’ Fees and Costs and Plaintiff’s Service Award (Doc. 29), and the Court’s

order to show cause (Doc. 30). The parties filed a joint response to the order to show cause. Doc.

31. The parties are proceeding on the FLSA collective action and are not proceeding on the Rule

23 class action claim.

       In light of their response, the Court finds that the parties have created an adequate record

explaining why prior notice to the opt-in class is not necessary. The parties will send notice to the

proposed collective action members to opt-in, and therefore this settlement does not bind them

unless they opt in. Each individual will in effect receive an individual settlement offer, and each

person can decide to accept or reject the offer.

       Generally, the Court does not require judicial approval of a settlement in an FLSA collective

action. The Court also does not require a fairness hearing under these circumstances. See

Hawthorn v. Fiesta Flooring, LLC, No. 1:19-CV-00019 WJ/SCY, 2020 WL 3085921, at *1
(D.N.M. June 10, 2020); Lee v. Best Budz LLC, No. 19-CV-02430-KMT, 2019 WL 5964966, at *1

(D. Colo. Nov. 12, 2019), citing Fails v. Pathway Leasing LLC, No. 18-cv-00308, 2018 WL

6046428, at *4 (D. Colo. Nov. 19, 2018); Ruiz v. Act Fast Delivery of Colo., Inc., No. 14-cv-00870-

MSK-NYW, ECF No. 132 (D. Colo. Jan. 9, 2017)); see also Acevedo v. Sw. Airlines Co., No. 1:16-

CV-00024-MV-LF, 2019 WL 6712298, at *7 (D.N.M. Dec. 10, 2019), report and recommendation

adopted, No. 1:16-CV-00024-MV-LF, 2020 WL 85132 (D.N.M. Jan. 7, 2020) (noting that an

“extensive review of every FLSA settlement has never been required by the Tenth Circuit,” and

“though Tenth Circuit district courts are split regarding the application of [Eleventh Circuit

precedent] in this circuit, the majority of districts ... have held that such approval is not necessary”).

The Court finds no need to review the merits of settlement agreement in this case.

        Alternatively, the Court finds that based on the record created by the parties, Doc. 29, the

Court will approve the settlement, proposed notice to opt-in collective action members, the

attorneys’ fees, and Plaintiff’s service award. The Court finds:

            •   A bona fide dispute exists between the parties;

            •   There is no apparent defect in the negotiation of the settlement;

            •   The settlement is fair, reasonable, and equitable to all parties concerned;

            •   The proposed settlement contains a reasonable award of attorneys’ fees based on a

                reasonable contingency fee of 40% and the Johnson factors. (doc. 29 at 12-18; Doc.

                29-2); and

            •   Plaintiff’s requested service award of $5,000 is reasonable.

        Moreover, the Court approves the notice procedure and form proposed by the parties. Doc.

29-1.


                                                    2
      IT IS THEREFORE ORDERED that the Plaintiff’s Unopposed Motion to Approve

FLSA Settlement, Attorneys’ Fees and Costs and Plaintiff’s Service Award (Doc. 29) is

GRANTED.

      IT IS FURTHER ORDERED that the Court’s Order to Show Cause is quashed.



                                       _________________________________
                                       KEA W. RIGGS
                                       UNITED STATES DISTRICT JUDGE




                                          3
